Title: To Benjamin Franklin from Elizabeth Partridge, 28 October 1777
From: Partridge, Elizabeth Hubbart
To: Franklin, Benjamin



Honored and Dear uncle
Boston Octr. 28 1777
I with Pleasure Embrace this Opportunity to present my sincere Wishes, that this may meet you in the Injoyment of High Health, and that Felicity [that m]ust ever attend your unremitted Endea[vours] to serve your Country and to Congratulate yo[u on] the Signal Success that Heaven has granted to the American Armes! On the 17 Day of [Oct.] General Borgone with his whole Armey Consisting of 5752 Surrendered, Prisoners of War to General Gates, and they are now on their Way to Boston, in Order to take their Passage for England. The Paper that has the Articles of Capitulation, and some Extracts from a Letter of Col. Nixon which gives a Perticular Accot: of the Killed, Wounded, and Prisoners.
Aunt Mecom is at Coventry with her Grandaughter and Mrs. Greene, and [Mrs.] Callis is with her, they are all Well. Our Friends [Mrs.] Green and Family are well, she with her Son and Daughter left Boston Yesterday.
Mr. Partridge and Our Daughter present their Dutyful Respects to [you] my Brothers and sister are well, and woud send their Love and Duty if they knew I was writing.
That Peace [may] soon be restored to this once Happy Climes, and you Returned to your Friends Crown’d with every Blessing, and I once more Enjoy the Happiness of a Tate a Tate with you, is the Ardent Wish of Dear Sir Your affectionate Neice
Eliza. Partridge


The Gentleman that delivers you this is Mr. Loring Auston of this Town, he is a distant Relation of Our’s. I dont doubt his Meritt will Engage your kind Notice. A line from you, will give great Pleasure to Your affectionate Neice
E P

